
	
		I
		111th CONGRESS
		1st Session
		H. R. 1101
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Mr. Towns (for
			 himself, Mr. Upton,
			 Mr. Cohen,
			 Ms. Schwartz,
			 Mr. Holt, Ms. Roybal-Allard, and
			 Mr. Payne) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for reimbursement of certified midwife services and to provide for more
		  equitable reimbursement rates for certified nurse-midwife
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 Midwifery Care Access and
			 Reimbursement Equity Act of 2009.
		2.FindingsCongress finds the following:
			(1)The Medicare program reimburses certified
			 nurse-midwives for primary care services, as authorized by State law.
			(2)Since 1988,
			 Congress has authorized reimbursement under the Medicare program to certified
			 nurse-midwives for the provision of maternity-related services to
			 Medicare-eligible women with disabilities who are of childbearing age.
			(3)Since 1993,
			 Congress authorized reimbursements under the Medicare program to certified
			 nurse-midwives to also provide additional services outside the maternity cycle.
			(4)In its June 2002 report to Congress, the Medicare Payment Advisory Commission
			 (MedPAC) unanimously recommended that the percentage of part B reimbursement
			 for certified nurse-midwife services to be increased by Congress. MedPAC also
			 highlighted the high quality of care provided by certified
			 nurse-midwives.
			(5)Certified nurse-midwives and certified
			 midwives are highly educated health professionals. To practice in the United
			 States as either a certified nurse-midwife or a certified midwife, an
			 individual must complete a post-baccalaureate educational program and State
			 licensure as well as pass a national certification examination.
			(6)While most State
			 Medicaid programs reimburse certified nurse midwives and other obstetrical and
			 gynecological providers at the same payment rate, the Medicare program
			 reimburses such midwives at a payment rate that is 35 percent lower than such
			 other providers.
			(7)This disparity is
			 a barrier to women’s access to obstetrical and gynecological providers of their
			 choice within the Medicare program.
			(8)Health disparities
			 in the United States continue to be a critical problem. Midwives have
			 historically cared for those populations most at risk for health disparities in
			 areas of high infant mortality, preterm birth, low birth weight, sudden infant
			 death syndrome, maternal mortality, breast and cervical cancer, and HIV/AIDS
			 infection among women.
			(9)Providing more
			 equitable reimbursement for the high quality primary care services of certified
			 nurse-midwives and certified midwives will aid in ensuring their services are
			 available to women in need.
			3.Medicare payment
			 for certified nurse-midwife and certified midwife services
			(a)Certified
			 Midwife, Certified Midwife Services Defined(1)Section 1861(gg) of the
			 Social Security Act (42 U.S.C.
			 1395x(gg)) is amended by adding at the end the following new paragraphs:
					
						(3)The term certified midwife
				services means such services furnished by a certified midwife (as
				defined in paragraph (4)) and such services and supplies furnished as an
				incident to the certified midwife’s service which the certified midwife is
				legally authorized to perform under State law (or the State regulatory
				mechanism provided by State law) as would otherwise be payable under this title
				if furnished by a physician or as an incident to a physician’s service.
						(4)The term certified
				midwife means an individual who has successfully completed a bachelor’s
				degree from an accredited educational institution and a program of study and
				clinical experience meeting guidelines prescribed by the Secretary, or has been
				certified by an organization recognized by the
				Secretary.
						.
				(2)The heading in section 1861(gg) of
			 the Social Security Act (42 U.S.C.
			 1395x(gg)) is amended to read as follows:
					
						(gg)Certified
				nurse-midwife services; certified midwife
				services
						.
				(b)Certified
			 Midwife Service Benefit
				(1)Medical and
			 other servicesSection 1861(s)(2)(L) of the
			 Social Security Act (42 U.S.C.
			 1395x(s)(2)(L)) is amended by inserting and certified midwife
			 services before the semicolon.
				(2)Permitting
			 hospitals to provide for patients receiving certified nurse-midwife services or
			 certified midwife services to be under the care of a certified nurse-midwife or
			 certified midwifeSection 1861(e)(4) of the
			 Social Security Act (42 U.S.C.
			 1395x(e)(4)) is amended—
					(A)by inserting
			 (i) after except that; and
					(B)by inserting
			 before the semicolon the following: and (ii) a patient receiving
			 certified nurse-midwife services or certified midwife services (as defined in
			 paragraphs (1) and (3), respectively, of subsection (gg)) may be under the care
			 of a certified nurse-midwife or certified midwife with respect to such services
			 to the extent permitted under State law.
					(3)Benefit under
			 part BSection 1832(a)(2)(B)(iii) of the
			 Social Security Act (42 U.S.C.
			 1395k(a)(2)(B)(iii)) is amended by inserting certified midwife
			 services, after certified nurse-midwife
			 services,.
				(4)Amount of
			 paymentSection 1833(a)(1)(K) of the
			 Social Security Act (42 U.S.C.
			 1395l(a)(1)(K)) is amended—
					(A)by inserting
			 and certified midwife services after certified
			 nurse-midwife services, and
					(B)by striking
			 65 percent and inserting 100 percent each place
			 it appears.
					4.Interim, final
			 regulationsIn order to carry
			 out the amendments made by this Act in a timely manner, not later than 6 months
			 after the date of the enactment of this Act, the Secretary of Health and Human
			 Services shall promulgate regulations, that take effect on an interim basis,
			 after notice and pending opportunity for public comment.
		
